SETTLEMENT AGREEMENT

        This Settlement Agreement (“Agreement”), dated May 12, 2006, is made and
entered into by and between the Representative Plaintiffs (as defined below) on
behalf of themselves and the Class Members (as defined below), and the
Defendants (as defined below) in order to settle and compromise the Pending
Litigations (as defined below) according to the terms and conditions set forth
herein.


I. RECITALS

        WHEREAS Aaron Reeves, Anthony Hobby, Paul Vladyka, Dwight Lankart, and
Richard Fortuna are all Former Franchisees (as defined below) of Snap-on Tools
Company LLC, and are borrowers from Snap-on Credit LLC; and

        WHEREAS Aaron Reeves, Anthony Hobby, Paul Vladyka, Dwight Lankart, and
Richard Fortuna are Representative Plaintiffs who filed Class Action Complaints
on behalf of themselves and all others similarly situated in the United States
District Court for the District of New Jersey against Snap-on Tools Company LLC
(“Snap-on Tools”) (Civil Action No. 2:03 cv 04563 and Snap-on Credit LLC
(“Snap-on Credit”) (Civil Action No. 2:04 cv 5411 (FSH)) (collectively “the New
Jersey Actions”) alleging violation of the federal RICO Act; violation of the
Fair Labor Standards Act; violation of the New Jersey Franchise Practices Act;
violation of the New Jersey Consumer Fraud Act; fraud; negligent
misrepresentation; breach of contract; breach of fiduciary duty; breach of the
covenant of good faith and fair dealing; and for injunctive relief; and

--------------------------------------------------------------------------------

        WHEREAS the District Court in New Jersey stayed the New Jersey Actions
and referred them to arbitration pursuant to the arbitration provisions of
certain Franchise Agreements and the arbitration provisions of certain Loan
Agreements; and

        WHEREAS, separate Demands for Class Action Arbitration were filed with
the American Arbitration Association (“AAA”) by the Representative Plaintiffs in
the New Jersey Actions, including:

  Aaron Reeves v. Snap-on Tools Company, LLC et al.
AAA Docket No. 11 114 01821 04 (“the ReevesArbitration”)


  Anthony D. Hobby v. Snap-on Tools Company, LLC et al.
AAA Docket No. 11 114 01884 04 (“the HobbyArbitration”)


  Paul Vladyka v. Snap-on Tools Company, LLC et al.
AAA Docket No. 11 114 01814 04 (“the VladykaArbitration”)


  Richard Fortuna v. Snap-on Tools Company, LLC et al.
AAA Docket No. 11 114 011818 04 (“the FortunaArbitration”)


  Dwight Lankart v. Snap-on Tools Company, LLC et al.
AAA Docket No. 11 114 01931 04 (“the LankartArbitration”)


and;

        WHEREAS the Corporate Defendants (as defined below) filed counterclaims
in certain of the above-referenced arbitrations seeking monies alleged to be
owed by the Representative Plaintiffs; and

-2-

--------------------------------------------------------------------------------

        WHEREAS Clause Construction Hearings were conducted pursuant to the
AAA’s Rules governing class actions during 2005 in the Hobby, Fortuna and
Lankart Arbitrations; and

        WHEREAS the arbitrators in the Hobby and Fortuna Arbitrations ruled in
separate Opinions that the arbitration provisions in certain Franchise
Agreements and Loan Agreements drafted by the Corporate Defendants permitted
class actions in arbitration; and

        WHEREAS the arbitrator reserved decision and has not yet rendered a
decision on either the Clause Construction issues or Snap-on Tools’ Motion to
Dismiss the Complaint in the Lankart Arbitration; and

        WHEREAS the Vladyka and Reeves Arbitrations have been stayed pending
settlement discussions; and

        WHEREAS Ronald DeSantis, Shawn Dickmyer, Scott Factor, William Bradley
Freeman, Scott Ingenito, and Matt Setser are all Former Franchisees of Snap-on
Tools and are borrowers from Snap-on Credit; and

        WHEREAS Ronald DeSantis, Shawn Dickmyer, Scott Factor, William Bradley
Freeman, Scott Ingenito, and Matt Setser are Representative Plaintiffs who filed
a Class Action Complaint on behalf of themselves and all others similarly
situated against the Corporate Defendants and Individual Defendants (as defined
below) in the Circuit Court Of The Sixth Judicial Circuit In And For Pinellas
County, Florida, Civil Case No. 04-8709-Cl-7 (the Florida Action) alleging
violation of the Florida Deceptive Trade Practices and Unfair Competition Act,
violation of the Florida Franchise Act, fraud, breach of contract, breach of
fiduciary duty and breach of the covenant of good faith and fair dealing; and

-3-

--------------------------------------------------------------------------------

        WHEREAS the Florida Circuit Court in an Opinion and Order dated
September 14, 2005, stayed the Florida Action and referred it to arbitration
pursuant to the arbitration provisions of certain Franchise Agreements and
certain Loan Agreements; and

        WHEREAS separate Demands for Class Action Arbitration were filed with
the AAA by the Representative Plaintiffs in the Florida Action, including:

  Ronald DeSantis v. Snap-on Tools Company, LLC et al.
AAA Docket No. 11 114 0228605 (“the DeSantisArbitration”)


  Shawn Dickmyer v. Snap-on Tools Company, LLC et al.
AAA Docket No. 11 114 02285 05 (the Dickmyer Arbitration”)


  Scott Factor v. Snap-on Tools Company, LLC et al.
AAA Docket No. 11 114 02284 05 (“the Factor Arbitration”)


  William Bradley Freeman v. Snap-on Tools Company, LLC et al.
AAA Docket No. 11 114 02283 05 (“the Freeman Arbitration”)


  Scott Ingenito v. Snap-on Tools Company, LLC et al.
AAA Docket No. 11 114 02281 05 (“the Ingenito Arbitration”)


  Matt Setser v. Snap-on Tools Company, LLC et al.
AAA Docket No. 11 114 02282 05 (“the Setser Arbitration”) and;


        WHEREAS the AAA has of the date hereof appointed arbitrators in the
DeSantis, Dickmyer, Factor, Freeman, Ingenito and Setser Arbitrations; and

        WHEREAS various appeals in both the Florida Action and New Jersey Action
by Defendants (as defined below) have been denied; and

-4-

--------------------------------------------------------------------------------

        WHEREAS there is currently pending in the Florida Action a Motion for
Rehearing filed by the Defendants before the Florida Circuit Court of Appeals;
and

        WHEREAS the Parties (as defined below) deny any and all allegations of
wrongdoing, fault, liability or damages of any kinds; and

         WHEREAS the Parties and Counsel have conducted a thorough examination
and investigation of the facts and law relating to the subject matters set forth
in the Pending Litigations; and

        WHEREAS the Parties and Counsel have determined that settlement is
desirable in order to avoid the time and expense of the Pending Litigations; and

        WHEREAS this Settlement is in the public interest; and

        WHEREAS there have been intensive arm’s length negotiations between
Class Counsel and Defendants’ Settlement Counsel which resulted in this
Agreement; and

        WHEREAS the Parties and Counsel believe that this Agreement offers
significant benefits to the Representative Plaintiffs , to the Class Members, to
the public interest, and is fair, reasonable, adequate and in the best interests
of all members of the Class;

        NOW THEREFORE, the Parties and Counsel stipulate and agree that all
claims of the Parties by or against the other shall be finally settled,
discharged and resolved in accordance with the terms and conditions set forth
below.

-5-

--------------------------------------------------------------------------------


II. DEFINITIONS

        2.1 “Claim Deadline” means the date set forth in the Notice by which
Class Members must submit the Claim Form;

        2.2 “Claim Form” means a document, substantially in the form of Exhibit
A, attached hereto, that a Class Member must complete and submit to receive the
Class benefits as defined below;

        2.3 “Claimant” means a Class member who timely submits a properly
completed Claim Form in accordance with the procedures set forth in the Notice
Order;

        2.4 “Class” means the following:

           All persons in the United States who are Former Franchisees or
Current Franchisees as those terms are defined in Paragraph 2.17. Excluded from
the Class are (i) Franchisees that have asserted a claim and were represented by
counsel which resulted in a signed settlement agreement, judgment or arbitration
award, (ii) Franchisees not represented by counsel against whom an arbitration
award or a default judgment was entered in favor of any of the Defendants, and
(iii) those Franchisees on the list attached as Exhibit B.  The Class also
excludes all persons who timely and validly request exclusion from the Class
pursuant to the Notice disseminated in accordance with the Notice Order.  The
identities of the Class Members shall be primarily determined from the databases
and records of the Corporate Defendants

-6-

--------------------------------------------------------------------------------

        2.5 “Class Counsel” means the law firms of Marks & Klein, LLP, and
McElroy, Deutsch, Mulvaney & Carpenter, LLP

        2.6 “Class Member” means a person who falls within the definition of the
Class set forth in Paragraph 2.4.

        2.7 “Corporate Defendants” means Snap-on Incorporated, and all
subsidiary and affiliated companies, including Snap-on Tools Company LLC and
Snap-on Credit LLC.

        2.8 “Court” means the United States District Court for the District of
New Jersey, Newark vicinage.

        2.9 “Counsel” means collectively Class Counsel, Defendants’ Litigation
Counsel and Defendants’ Settlement Counsel.

        2.10 “Defendants” collectively means the Corporate Defendants and the
Individual Defendants.

        2.11 “Defendants’ Litigation Counsel” means the law firm of Jenkens &
Gilchrist, Wolff & Samson, PC; MacFarlane, Ferguson & McMullen, and Schnader,
Harrison Segal & Lewis, LLP

        2.12 “Defendants’ Settlement Counsel” means Lew Goldfarb Associates,
LLC.

-7-

--------------------------------------------------------------------------------

        2.13 “Effective Date” means the earliest date upon which all of the
events and conditions specified in Paragraph 11.1 have been met.

        2.14 “Fee Application” means the application submitted to the Court by
Class Counsel for an award of attorneys’ fees and reimbursement of expenses and
costs incurred. As used in this Agreement, attorneys’ fees shall mean
“reasonable attorneys’ fees” and expenses and costs incurred shall mean
“reasonable and documented expenses and costs incurred”.

        2.15 “Fee Award” means the attorneys’ fees and reimbursement of expenses
and costs awarded by the Court to Class Counsel.

        2.16 “Final” means:

            (a) if no appeal from the Judgment referred to in Paragraph 11.1(c)
is filed: the date of the expiration of the time for the filing or noticing of
any appeal from the Judgment; or

            (b) if an appeal from the Judgment is filed, and the Judgment is
affirmed or the appeal is dismissed: the date of such affirmance or dismissal;
or

            (c) if a petition for a writ of certiorari is filed and denied: the
date the petition is denied; or

            (d) if no petition for a writ of certiorari is filed: the date of
expiration of the time for the filing of such a petition for a writ of
certiorari; or

-8-

--------------------------------------------------------------------------------

            (e) If such a petition for writ of certiorari is filed and granted:
the date of final affirmance or final dismissal of the proceeding initiated by
the petition for a writ of certiorari.

        2.17 For purposes of this Agreement, “Franchisee” means all individuals
or entities in the United States who, from January 1, 1998 through April 18,
2006, operated one or more franchises, independent dealerships, and/or
conversion franchises, but does not include trial franchisees or employees or
independent contractors of Franchisees. “Former Franchisee” is a Franchisee who
has sent in a notice to terminate or has been sent a letter of termination or
has otherwise terminated by April 18, 2006 and has checked in prior to May 30,
2006. “Current Franchisee” is a Franchisee who is not a Former Franchisee. An
individual or entity may be a Former Franchisee as to a particular franchise or
franchises and be a Current Franchisee as to another franchise or franchises.

        2.18 “Incentive Award” means an additional amount of money to be paid to
certain Class Members subject to Court approval.

        2.19 “Individual Defendants” means the individually named defendants in
the Florida Action including Michael Montemurro, Kevin Gallagher, Carol Herald,
Joseph Kuebler, Larry Leighton, Rick Smith, David Spence, David Pence and Bart
Wignall.

        2.20 “Judgment” means the final judgment to be entered by the Court
pursuant to the Agreement.

-9-

--------------------------------------------------------------------------------

        2.21 “Notice” means a document, substantially in the form of Exhibit C
hereto, to be disseminated by First Class Mail in accordance with the Notice
Order, informing class members of, among other things, the pendency of the
Pending Litigations, the material terms of the proposed Settlement, and their
respective rights and obligations with respect to the proposed Settlement.

        2.22 “Notice Order” means an order, subject to Court approval,
substantially in the form of Exhibit D hereto, providing for, among other
things, preliminary approval of the Settlement and dissemination of Notice to
the Class.

        2.23 “Parties” means the Representative Plaintiffs and Defendants

        2.24 “Pending Litigations” means the Florida and New Jersey Actions and
the eleven class action arbitrations pending before the AAA, including:

  Aaron Reeves v. Snap-on Tools Company, LLC et al.
AAA Docket No. 11 114 01821 04 (“the ReevesArbitration”)


  Anthony D. Hobby v. Snap-on Tools Company, LLC et al.
AAA Docket No. 11 114 01884 04 (“the HobbyArbitration”)


  Paul Vladyka v. Snap-on Tools Company, LLC et al.
AAA Docket No. 11 114 01814 04 (“the VladykaArbitration”)


  Richard Fortuna v. Snap-on Tools Company, LLC et al.
AAA Docket No. 11 114 011818 04 (“the FortunaArbitration”)


  Dwight Lankart v. Snap-on Tools Company, LLC et al.
AAA Docket No. 11 114 01931 04 (“the LankartArbitration”)


-10-

--------------------------------------------------------------------------------

  Ronald DeSantis v. Snap-on Tools Company, LLC et al.
AAA Docket No. 11 114 0228605 (“the DeSantisArbitration”)


  Shawn Dickmyer v. Snap-on Tools Company, LLC et al.
AAA Docket No. 11 114 02285 05 (the Dickmyer Arbitration”)


  Scott Factor v. Snap-on Tools Company, LLC et al.
AAA Docket No. 11 114 02284 05 (“the Factor Arbitration”)


  William Bradley Freeman v. Snap-on Tools Company, LLC et al.
AAA Docket No. 11 114 02283 05 (“the Freeman Arbitration”)


  Scott Ingenito v. Snap-on Tools Company, LLC et al.
AAA Docket No. 11 114 02281 05 (“the Ingenito Arbitration”)


  Matt Setser v. Snap-on Tools Company, LLC et al.
AAA Docket No. 11 114 02282 05 (“the Setser Arbitration”).


        2.25 “Released Claims” means any and all claims, demands, rights,
liabilities, and causes of action of every nature and description whatsoever,
known or unknown, at law or in equity, existing under federal or state law,
common or statutory, that any Representative Plaintiff or other Class Member has
asserted or could have asserted against the Released Snap-on Group or that the
Corporate Defendants could have asserted against any Representative Plaintiff or
Former Franchisee Class Member as of the Effective Date. Nothing in this
provision or Settlement Agreement shall be construed to release (i) any Current
Franchisee from its obligations under any agreement with Corporate Defendants,
except to the extent provided in Paragraph 4.2(a), (ii) the Franchisees
identified in Exhibit B, (iii) any Class Member who “opts out” under Paragraph
12.2, or (iv) the Former Franchisees from their post termination obligations
under their franchise agreement relating to (a) confidentiality, (b) trade
secrets, or (c) the use of the Snap-on Program or trademarks.

-11-

--------------------------------------------------------------------------------

        2.26 “Released Snap-on Group” means the Corporate Defendants, including
their present or former directors, officers, partners, joint venture partners,
principals, members, stockholders, owners, employees, agents, servants,
attorneys, advisors, personal or legal representatives, parent companies,
divisions, related and affiliated entities, predecessors and successors, and
Individual Defendants.

        2.27 “Representative Plaintiffs” means the eleven named Representative
Plaintiff Class Members in the Pending Litigations who represent the Class.

        2.28 “Settlement” means the settlement set forth in this Agreement.

        2.29 “Settling Parties” means, collectively, the Released Snap-on Group,
the Representative Plaintiff Class Members and all Class Members.

        2.30 “Third Party Class Action Administrator” means LECG, LLC, an
independent third party retained to administer the Settlement, if acceptable to
the Court.

        2.31 The plural of any defined terms includes the singular and the
singular of any defined term includes the plural, as the case may be.

III. RECOGNITION OF THE CLASS FOR SETTLEMENT PURPOSES ONLY


  3.1 For Settlement Purposes Only


-12-

--------------------------------------------------------------------------------

        This Settlement Agreement is for settlement purposes only and shall have
no precedential value in any future proceeding as to any of the allegations in
the Pending Litigations. This Agreement further shall have no precedential value
in any future proceeding with regard to the certifiability of any proposed
class(es). Corporate Defendants specifically reserve the right to assert, among
other things, that the language in the arbitration provision of the franchise
agreement prohibits class actions, that the putative class should not be
certified and that it would not be manageable to conduct a trial of a class
action. It is understood and agreed that the Parties do not waive any of their
rights to contest the amendment to the class definition in the event the
Settlement is not consummated; all of such rights being expressly reserved.

  3.2 If Settlement Not Approved, Any Settlement Class Is Dissolved


        If the Settlement provided for in this Settlement Agreement is not
approved by the Court or does not become Final following such approval, no class
will be considered certified due to the recitals in this Agreement or, if
previously certified for purposes of settlement, that certification will be
voided nunc pro tunc, for all other purposes, without prejudice to or effect on
future motions for class certification. In such event, the Corporate Defendants
will not be deemed to have consented to certification of any class, and will
retain all rights to object to or oppose any motion for class certification,
including certification of the identical class provided for herein or any other
class(es).

IV. SETTLEMENT CONSIDERATION


  4.1 Former Franchisees Shall Receive Monetary Compensation, Releases and Debt
Forgiveness


        Former Franchisees may select either one of the following two options
for receiving monetary compensation for each franchise operated by a Former
Franchisee under a separate franchise agreement:

  Option A: To be eligible for monetary compensation under Option A, the Former
Franchisee must return a form that will set forth the Former Franchisee’s
verifiable current address, other required information and be signed by the
Former Franchisee. Former Franchisees exercising Option A shall receive a
payment of $1,000 and a Release as described in paragraph 6.2 hereof.


-14-

--------------------------------------------------------------------------------

  Option B: To be eligible for monetary compensation under Option B, the Former
Franchisee must return a fully completed questionnaire substantially in the form
of Exhibit E for each franchise for which a claim is made. A Former Franchisee
who selects Option B will receive a Release as described in paragraph 6.2 hereof
and will be eligible to receive an amount of compensation not to exceed $20,000
for each franchise operated under a separate franchise agreement for which he
elects Option B. Factors that will enhance a Former Franchisee’s entitlement to
receive the $20,000 maximum amount of compensation include the number of years
of service and the weekly paid sales average at the time of termination as
further defined in Exhibit F. Factors that will detract from a Former
Franchisee’s entitlement to receive the $20,000 maximum amount of compensation
include the amount owed by the Former Franchisee at the time of termination,
whether the Former Franchisee signed a release of all claims against any of the
Corporate Defendants and whether the Former Franchisee is or was an employee of
the Corporate Defendants. A more detailed description of the method, formula,
and process for determining compensation under Option B is provided in the
questionnaire attached hereto as Exhibit E. In particular, the payment amount
primarily shall be calculated based on the application of the formula set forth
in Exhibit F by the Third Party Class Action Administrator.


          All Former Franchisee Class Members who do not opt out or are not
otherwise excluded from the Settlement shall receive debt forgiveness as more
particularly described in Section 6.2.


  4.2 Corporate Defendants Modifications and Enhancements To Current Business
Practices and Monetary Compensation and Reimbursement To Current Franchisees


-15-

--------------------------------------------------------------------------------

        Current Franchisees, in addition to the technology credit described in
Paragraph 4.2(d), may qualify to receive an additional amount of money as a
credit to their Snap-on Tools statement for each franchise operated under a
separate franchise agreement based on the weekly average paid sales (excluding
paid sales applicable to second vans) achieved by the Current Franchisee during
a 52 week period ended April 12, 2006 or, if the franchise has not been operated
for 52 weeks as of April 12, 2006, the entire period during which the franchise
operated through April 12, 2006. The amount of the credit, if any, is calculated
in accordance with the schedule included in Exhibit G. To be eligible for any
credit, a Current Franchisee must submit the Current Franchisee Verification
Form, substantially in the form attached as Exhibit J. Further, the Corporate
Defendants agree to use reasonable efforts to make a number of modifications to
the Snap-on Tools franchise distribution model and business practices that are
intended to enhance franchisee prospects for success. These modifications are as
follows:

  (a) Eliminate, forever, the provision in the current franchise agreement that
provides as follows: If, after any fifty two (52) consecutive weeks, Standard
Franchisee’s average weekly purchases of Products from Snap-on during that
period, measured by suggested retail prices, are less than seventy percent (70%)
[or any other percentage] of the average weekly purchases of Products by all
full-time Franchisees in the Regional Sales Office to which Standard Franchisee
is assigned for the same period.


-16-

--------------------------------------------------------------------------------

        (b) Reduce the investment in initial inventory required for new
franchisees from approximately $83,750 to approximately $74,000;

        (c) Offer financing to qualified franchisees, as determined by Snap-on
Credit LLC, who have been on a credit hold for 5 of the last 10 weeks prior to
the date of final approval of this Agreement. The rates and terms of any such
financing will be based on individual creditworthiness.;

        Additionally, the Corporate Defendants will take the following actions.
It is acknowledged by the Parties that Defendants make no representations that
the use or implementation of the practices set forth below will result in
success for the franchisee:

        (d) Provide to Current Franchisees a one-time technology credit of up to
$1,200 for each franchise operated under a separate franchise agreement by a
Current Franchisee for future acquired technology. To be eligible for the
technology credit, the Current Franchisee must submit documentation as required
by the Corporate Defendants to establish that the Current Franchisee has
acquired (through defined Snap-on Tools purchase/lease channels) one or more
items of technology as specified in Exhibit H. Failure to provide the
documentation to Corporate Defendants prior to the Claim Deadline will result in
forfeiture of the technology credit.

-17-

--------------------------------------------------------------------------------

        (e) Make reasonably available improved initial training for new
franchisees;

        (f) Improve recruitment training practices for Snap-on Tools personnel
responsible for recruitment of new franchisees in order to maintain the
consistency of representations made by such personnel with those in the Snap-on
Tools’ Offering Circular and as may be required by state law.

        (g) Use reasonable efforts to improve the process of identifying the
list of calls toward the goal of enhancing the franchisees’ chances of success.
It is agreed by the Parties, however, that the outcome of this process may
require changes to existing lists of calls and the availability of open routes
or contiguous stops.

        The Corporate Defendants commit to use their reasonable efforts to
implement the modifications within a reasonable time period. The Settling
Parties recognize that all businesses, including Corporate Defendants, must
adapt their business model over time to respond to new challenges posed by
changes in the business environment, innovations introduced by competitors,
compliance with legal requirements, and other unforeseen requirements necessary
to remain competitive. Nothing in this Settlement Agreement shall preclude
Corporate Defendants from making modifications in their business practices over
time that they deem necessary to the successful pursuit of their business and/or
to enhance franchisee prospects for success.

-18-

--------------------------------------------------------------------------------

  4.3 Non-Monetary Class Benefits To Class Members


        The Parties recognize that the modifications to current business
practices outlined in Paragraph 4.2 are part of the benefits that will inure to
Current Franchisees and future franchisees. Current Franchisees acknowledge that
nothing in this Settlement Agreement may be construed to relieve Current
Franchisees of any obligations that are a part of any agreement with Corporate
Defendants, except to the extent provided in Paragraph 4.2(a).

V. NOTICE TO THE CLASS AND ADMINISTRATION OF THE SETTLEMENT


  5.1 Corporate Defendants Will Bear All Costs and Expenses


        The Corporate Defendants will undertake to administer this Settlement
with the assistance of the Third Party Class Action Administrator and will bear
all costs and expenses of disseminating the Notice in accordance with the Notice
Order and all costs and expenses of administering the Settlement including but
not limited to costs and expenses associated with receiving and processing Claim
Forms and issuing and mailing payments.

  5.2 Representative Plaintiffs, Class Members, and Class Counsel Will Not Incur
Costs


        Under no circumstances will the Representative Plaintiffs, Class
Members, or Class Counsel have any liability for any of the costs or expenses
set forth in Paragraph 5.1 or any other fees, costs, expenses, or charges in
connection with the administration of the Settlement.

-19-

--------------------------------------------------------------------------------

  5.3 Individual NoticeUnited States First Class Mail


        Within 10 days following the entry of the Notice Order, the Corporate
Defendants will provide to all Class Members direct mail Notice of the
Settlement to the last known address of each of the Class Members substantially
in the form of Exhibit C. It is agreed, subject to the approval of the Court,
that there shall be a single mailing, as set forth herein, to each Class Member
and that the Corporate Defendants shall subscribe to a National Change of
Address (“NCOA”) database service offered by the United States Postal Service to
process for the most current known address of Class Members who are Former or
Current Franchisees. There will be no re-mailing for returned or non-delivered
notices, except that the Corporate Defendants will re-mail returned notices to
those Class Members when Notices are returned with a forwarding address. Where
the NCOA database indicates that the last known address in the Corporate
Defendants’ databases is invalid and cannot provide a forwarding address, no
Notice will be mailed and such individual is not a Class Member.

  5.4 Proof of Notice


        The Corporate Defendants shall provide affidavits to the Court, with a
copy to Class Counsel, attesting to the measures undertaken to provide the
Notice.

-20-

--------------------------------------------------------------------------------

  5.5 Oversight of Notice Program by Class Counsel


        The Corporate Defendants shall allow Class Counsel sufficient,
reasonable oversight of the Notice mailing and publication to enable Class
Counsel to verify that the Notice has been mailed as provided herein.

VI. RELEASES


  6.1 Discharge of the Released Snap-on Group


        Upon the Effective Date, the Representative Plaintiffs and each of the
Class Members will be deemed to have fully, finally, and forever released,
relinquished, and discharged the Released Snap-on Group from all Released
Claims, demands, liabilities and causes of action of every nature and
description whatsoever, known or unknown, whether or not concealed or hidden,
asserted or that might have been asserted, arising out of, based upon , or
related to the allegations in the Pending Litigations, the initiation,
prosecution, assertion, litigation, settlement, or resolution of the Pending
Litigations or Released Claims including any derivative claims, including but
not limited to claims by any Class Members’ spouse, offspring or other immediate
family member.

        With respect to any and all Released Claims, specifically including
Unknown Claims, the Settling Parties stipulate and agree that, upon the
Effective Date, the Representative Plaintiffs and each of the Class Members
shall be deemed to have expressly waived and relinquished, to the fullest extent
permitted by law, the provisions, rights and benefits of Sec. 1542 of the
California Civil Code (to the extent applicable), which provides: A GENERAL
RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM
MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

-21-

--------------------------------------------------------------------------------

        The Representative Plaintiffs and each of the Class Members, upon the
Effective Date, shall be deemed to have expressly waived and relinquished any
and all provisions, rights and benefits conferred by any law of any state or
territory of the United States, or principle of common law that is similar,
comparable or equivalent to Sec. 1542 of the California Civil Code.

  6.2 Release of the Representative Plaintiffs and theClass Members, In
Particular, Discharge of Debts


        Upon the Effective Date, each of the Corporate Defendants will be deemed
to have fully, finally, and forever released, relinquished, and discharged the
Representative Plaintiffs, Class Counsel, and all Former Franchisee Class
Members, their spouses, offspring or other immediate family members from any and
all claims, demands, liabilities and causes of action of every nature and
description whatsoever, known or unknown, whether or not concealed or hidden,
asserted or that might have been asserted, arising out of, based upon , or
related to the allegations in the Pending Litigations, the initiation,
prosecution, assertion, litigation, settlement, or resolution of the Pending
Litigations or Released Claims.

-22-

--------------------------------------------------------------------------------

        Without limitation, it is understood and agreed that all debts incurred
by any Former Franchisee Class Member, including all co-signatories and
guarantors, to the Corporate Defendants or their assignees shall be forgiven,
released, and forever discharged as part of the Settlement. It is further
understood and agreed that the Corporate Defendants will notify all Credit
Reporting agencies of the discharge of any debt of any Former Franchisee Class
Member within 30 days of the Effective Date of this Agreement. Nothing in this
provision or Settlement Agreement shall be construed to release (i) any Current
Franchisee from its obligations under any agreement with Corporate Defendants,
except to the extent provided in Paragraph 4.2(a), (ii) the Franchisees
identified in Exhibit B, (iii) any Class Member who “opts out” under Paragraph
12.2., or (iv) the Former Franchisees from their post termination obligations
under their franchise agreement relating to (a) confidentiality, (b) trade
secrets, or (c) the use of the Snap-on Program or trademarks.

VII PROCESS FOR COURT APPROVAL OF SETTLEMENT


  7.1 Filing


        Within 10 days after the execution of this Agreement, Class Counsel will
file a Complaint and this Agreement together with its Exhibits with the Clerk of
the Court. Simultaneous with the filing of the Complaint, Class Counsel and
Defendants’ Litigation Counsel will jointly apply by motion for Preliminary
Approval of the Settlement and entry of the Notice Order.

-23-

--------------------------------------------------------------------------------

  7.2 Approval of Settlement by the Court and Class Members


        The Settling Parties shall take all necessary steps to obtain approval
of this Settlement Agreement and, having done so, shall take all necessary steps
to obtain Final judicial approval. As part of the approval process, the Settling
Parties and Counsel agree to cooperate and use their best efforts to finalize
this Settlement. Class Counsel will make a good faith effort to communicate the
reasonableness and fairness of the Settlement to their clients and to secure
their clients’ agreement to the terms of Settlement.

        It is Defendants’ belief that Class Counsel’s advocating approval of
this Settlement Agreement creates a conflict with those of their current
clients, if any, who elect to opt out of or object to the Settlement.
Defendants’ position is based, in part, upon the plain meaning of ABA Formal Op.
93-371. Class Counsel believes they may have a conflict but also believes they
may have an ethical obligation that is informed by R.P.C. 5.6(b) to continue to
offer their services in representing these clients, if any. Class Counsel will,
however, at the time of presenting this Settlement Agreement to their current
clients, advise their clients that Defendants believe there is a conflict of
interest and that Defendants will seek to disqualify Class Counsel from their
representation of such clients. Class Counsel will advise those clients that it
may be in their best interest to seek new counsel in the event they wish to
pursue a separate claim against Defendants. Class Counsel have no present
intention of representing any persons who are not Class Members with respect to
Defendants.

-24-

--------------------------------------------------------------------------------

  7.3 Motion For Preliminary Approval


        The Motion For Preliminary Approval shall seek one or more orders, in
substantially the same form as Exhibit D, which provide, by their terms, for the
following:

            (a) Preliminary approval of the terms of the Agreement;

            (b) Provisional certification of the Class for purposes of the
Settlement;

            (c) Determination and approval of the Notice advising the Class
Members of the Settlement, the rights that will be extinguished under the
Agreement, and their rights and the processes by which to comment on, object to,
or exclude themselves from the Settlement, and of the Final Fairness Hearing,
which is a hearing to be held to determine the fairness, reasonableness, and
adequacy of the Settlement;

            (d) Scheduling of a Final Fairness Hearing to review comments
regarding the Settlement and to consider the fairness, reasonableness, and
adequacy of the Settlement and the application for an award of attorneys’ fees
and reimbursement of expenses, and to issue a Final Order approving the
Settlement and awarding and allocating reasonable attorneys’ fees and reasonable
costs and expenses to Class Counsel; and

-25-

--------------------------------------------------------------------------------

            (e) Establishing procedures and deadlines for Class Members to
either request exclusion from the Settlement Class, object to the Settlement, or
to file papers in support of the Settlement with the Court.

  7.4 Class Certification


        For settlement purposes only, the Parties agree that the Court may
certify the Class. The Parties agree to this class certification for, and only
for, the purpose of effectuating the Settlement of the Pending Litigations and
is subject to the provisions of Paragraph 3.1.

  7.5 Efforts


        In the event the Court fails to grant Preliminary Approval or fails to
issue a Final Order, the Parties and Counsel agree to work in good faith to cure
any defect causing such failure, except that under no circumstance will
Defendants be required to consider curing any defect that would increase the
cost of this Settlement to Defendants.

  7.6 Final Judgment


        The Parties and Counsel shall use all reasonable efforts to promptly
obtain a Final Judgment and satisfy all conditions to make this Settlement
Effective pursuant to paragraph 11.1.

VIII CLAIMS ADMINISTRATION AND CLAIM DISPUTES


  8.1 Filing of Claims


-26-

--------------------------------------------------------------------------------

        Class Members shall have 60 days from the mailing of the Notice to
submit a Claim Form to the Third Party Class Action Administrator. The receipt
date of the Claim Form will be based on the postmarked date.

  8.2 Processing and Distribution


        Upon submission of a properly completed Claim Form, Corporate Defendants
will use their best efforts to distribute any settlement benefits to Class
Members within 120 calendar days after the Final Judgment. In the event a Class
Member does not agree with the computed amounts of the settlement benefits,
Class Member must provide a letter to the Third Party Class Action Administrator
in writing within 15 calendar days of receipt of their settlement benefit,
explaining the reasons the Class Member does not believe the benefit is correct
and providing supporting documentation. The Third Party Class Action
Administrator will process the received information within 45 days of receipt of
the information from Class Member and provide a written reply to Class Member
upon completion of processing. The Third Party Class Action Administrator will
refer any unresolved disputes to Snap-on Tools.

  8.3 Notification


        Class Counsel agrees to notify the Chief Legal Officer of Snap-on Tools
within fifteen (15) business days of the receipt of any written communication
from Class Members who dispute whether benefits were provided or the amount of
benefits received pursuant to the Settlement. Corporate Defendants similarly
agree to provide such communications within fifteen (15) business days to Class
Counsel, provided that, if Corporate Defendants, in their discretion, resolve
any such complaint in favor of the complainant within fifteen (15) business
days, then Corporate Defendants are not required to provide a report to Class
Counsel regarding that complaint.

-27-

--------------------------------------------------------------------------------

  8.4 Class Counsel and Snap-on Tools Will Confer


        Class Counsel and Snap-on Tools shall confer in good faith and use their
best efforts to agree upon the proper resolution of disputes.

IX ATTORNEYS’ FEES AND EXPENSES


  9.1 Submission of Fees and Expenses by Class Counsel to Court (“Fee
Application”)


        Class Counsel will submit a Fee Application to the Court. The Court
shall decide the Fee Award to Class Counsel. The Fee Award shall be final,
binding, and non-appealable. The Fee Application shall be submitted to the Court
at the time of seeking final approval of this Settlement. The Fee Application
will seek an amount not to exceed $13,000,000 in respect of Class Counsel fees
and will also seek reimbursement for costs and expenses reasonably incurred by
Class Counsel. Without objection, Corporate Defendants stipulate and agree to
pay the Fee Award up to $13,000,000 in respect of Class Counsel fees and
whatever amount the Court approves in documented costs and expenses. Class
Counsel covenants and agrees that Class Counsel will not accept any award of
attorneys fees in excess of the amount contained in the Fee Application nor
under any circumstances will Defendants be obligated to pay an award in excess
of such amount. Should any counsel other than Class Counsel petition for an
award of attorneys’ fees, expenses or costs, resulting from the Pending
Litigations or the Settlement Agreement, Class Counsel will cooperate with the
Corporate Defendants’ Counsel in opposing any such petition.

-28-

--------------------------------------------------------------------------------

  9.2. Payment of the Fee Award and Expense Award


        No later than five (5) business days after the last to occur of either
(i) Court Approval of the Fee Awards, or (ii) Final Judgment as defined in
Section 2.16, the Corporate Defendants, upon reasonable receipt of banking
coordinates from Class Counsel, shall transfer the total amount of the Fee Award
to a joint bank account in the name of Marks and Klein, LLP and McElroy,
Deutsch, Mulvaney & Carpenter, LLP, for distribution to Class Counsel.

  9.3 Allocation of the Fee Award


        Class Counsel shall have neither recourse to nor any claims of any
nature whatsoever against Defendants in the event of a disagreement relative to
the allocation of the Fee Award.

  9.4 Finality of Settlement Without Approval of Fee Application


        The procedure for and the allowance or denial by the Court of the Fee
Application are not part of the Settlement, and are to be considered by the
Court separately from the Court’s consideration of the fairness, reasonableness,
and adequacy of the Settlement, and any order or proceedings relating to the Fee
Application will not operate to terminate or cancel this Agreement or affect or
delay the finality of the Judgment approving this Settlement.

-29-

--------------------------------------------------------------------------------

X. INCENTIVE AWARDS FOR REPRESENTATIVE PLAINTIFFS AND FOR OTHER CLASS MEMBERS
WHO ARE REPRESENTED BY COUNSEL AS OF APRIL 18, 2006.


  10.1 Incentive Awards for Representative Plaintiffs


        It is understood and agreed that the time and effort expended by the
Representative Plaintiffs including but not limited to the delay incurred in
resolving their claims against the Defendants and the damages incurred to their
credit histories, entitle them to an Incentive Award. Class Counsel will submit
an Incentive Award Application for an Incentive Award to be paid by the
Corporate Defendants to each Representative Plaintiff who has not opted out of
the Class. The Incentive Award shall not diminish any of the other benefits
provided to any Class Member. Class Counsel shall seek an Incentive Award to
each Representative Plaintiff who has not opted out of the Class of not more
than $50,000 with the final amount of the Incentive Award to be determined by
the Court as required by law. Defendants agree not to oppose, directly or
indirectly, any Incentive Award Application up to this amount. The Parties agree
that the amount of the Incentive Award allowed by the Court shall be final,
binding, non-reviewable, and not a basis for objecting to or withdrawing from
the Settlement.

-30-

--------------------------------------------------------------------------------

  10.2 Incentive Awards For Other Class Members Who Have Been Represented By
Counsel On Or Before April 18, 2006


        Exhibit I is a list of Former Franchisees, other than the Representative
Plaintiffs, who, on or before April 18, 2006, retained attorneys to represent
them in connection with disputes concerning their franchise which attorneys have
contacted Corporate Defendants on their behalf. Corporate Defendants also
recognize that many of these represented Former Franchisees may have delayed
filing Demands for Arbitration in anticipation of becoming a Class Member.
Corporate Defendants acknowledge that should this group of represented Former
Franchisees file Demands for Arbitration, the AAA fees and costs would be
expensive and the defense of the claims time consuming for the Corporate
Defendants. Therefore, Class Counsel will submit an Incentive Award Application
for an Incentive Award to be paid to each Former Franchisee designated on
Exhibit I, who has not opted out of the Class, in connection with disputes
concerning their franchise. The Incentive Award shall not diminish any of the
other benefits provided to any Class Member. The amount of the Incentive Award
shall not be more than $15,000 with the final amount of the Incentive Award to
be determined by the Court as required by law. Defendants agree not to oppose,
directly or indirectly, any Incentive Award Application within the terms set
forth above. The Parties agree that the amount of the Incentive Award allowed by
the Court shall be final, binding, non-reviewable, and not a basis for objecting
to or withdrawing from the Settlement.

-31-

--------------------------------------------------------------------------------

XI CONDITIONS FOR EFFECTIVE DATE


  11.1 The Effective Date


        The Effective Date of this Agreement is conditioned on the occurrence of
all of the following events:

        (a) The Court has granted Preliminary Approval of the Settlement;

        (b) The Court has entered the Notice Order;

        (c) The Court has entered the Judgment;

        (d) The Judgment has become Final, as defined in Paragraph 2.16.

XII OBJECTIONS AND OPT-OUTS BY CLASS MEMBERS


  12.1 Objections


        Any Class Member who intends to object to the fairness, reasonableness
or adequacy of the Settlement must sign and file a written Objection with the
Third Party Class Action Administrator in accordance with the Preliminary
Approval Order (Exhibit D hereto) and the Notice to Class Members (Exhibit C
hereto). Class Counsel will file the original objections with the Clerk of the
Court no later than five (5) days prior to the scheduled Final Fairness Hearing
date.

-32-

--------------------------------------------------------------------------------

        Class Members making Objections must set forth their full name, current
address, and telephone number. Objecting Class Members must also state in
writing all Objections and the reasons therefore, and a statement whether the
Objector intends to appear at the Final Fairness Hearing and whether he or she
is represented by separate legal counsel. Class Members who fail to file and
serve timely written objections in the manner specified above shall be deemed to
have waived any Objections and shall be permanently foreclosed from making any
Objections (whether by appeal or otherwise) to the Settlement Agreement.

  12.2 Opt Outs


        Any Class Members who elect to exclude themselves or “Opt out” of this
Settlement Agreement must file a written Request to Opt Out with the Third Party
Class Action Administrator in accordance with the Preliminary Approval Order
(Exhibit D hereto) and the Notice to Class Members (Exhibit C hereto). Class
Counsel will file the original Requests to Opt Out with the Clerk of the Court
no later than five (5) days prior to the scheduled Fairness Hearing date. The
Request to Opt Out must be signed by the Class Member, and it must include the
Class Member’s name, address, and telephone numbers as well as the following
language:


REQUEST TO OPT OUT

-33-

--------------------------------------------------------------------------------

  I understand that I am requesting to be excluded from the Class Settlement and
that by opting out, I will receive no benefit under the Class Settlement. I
further understand that if I am excluded from the Class Settlement, I may bring
a separate legal action, on my own behalf, but I may receive nothing or less
than what I would have received if I had filed a claim for benefits under the
Settlement of this case. I also understand that to the extent I would be
released under this Settlement, if I opt out, Snap-on Tools and/or Snap-on
Credit have the right to file a claim against me for such matters as debts that
may be alleged by them to be due and owing by me to either or both of them. I
understand that it is Defendants’ belief that Class Counsel’s advocating
approval of this Settlement Agreement creates a conflict with those of their
current clients who elect to opt out of or object to the Settlement, if any. I
also understand Class Counsel believe they may have a conflict but also believe
they may have an ethical obligation that is informed by R.P.C. 5.6(b) to
continue to offer their services in representing these current clients. I
further understand that Defendants will seek to disqualify Class Counsel from
their representation of such clients.


-34-

--------------------------------------------------------------------------------

  12.3 Relinquishment of Rights


        Class Members who opt out of the Settlement relinquish their rights to
benefits hereunder and will neither release their claims against Defendants nor
receive a release of claims from Defendants. Class Members who fail to submit a
valid and timely request for exclusion in accordance with the Preliminary
Approval Order (Exhibit D hereto) and the Notice to Class Members (Exhibit C
hereto) are bound by all terms of the Agreement and the Final Order and
Judgment, regardless of whether they have requested exclusion from the
Settlement.

  12.4 Opt Outs May Not File Objections


        Any Class Member who submits a timely and valid request for exclusion
and opt-out may not file an Objection to the Settlement and shall be deemed to
have waived any rights or benefits under this Agreement.

  12.5 Rescission of Exclusions and Opt-Outs


        The Parties recognize that some Class Members who initially submit
opt-out forms seeking exclusion may, upon further reflection, wish to withdraw
or rescind such opt-out statements. The Parties agree that Class Members shall
be permitted to withdraw or rescind their opt-out statements by submitting a
written “Rescission of Opt-out” statement to the Third Party Class Action
Administrator that includes their name, address, and telephone number as well as
a signed statement that they are rescinding their prior opt-out statement and
now wish to be part of the Settlement. Such written Rescission of opt-out must
be received by the Third Party Class Action Administrator no later than three
days prior to the scheduled Fairness Hearing Date.

-35-

--------------------------------------------------------------------------------

XIII RESCISSION BY CORPORATE DEFENDANTS


  13.1 Corporate Defendants’ Option To Rescind Settlement


        Corporate Defendants shall not have the option to set aside or rescind
this Agreement except as follows:

  (a) If the number of opt-outs is eight percent (8%) or more of the total
number of Class Members;


  (b) If the number of opt outs of Representative Plaintiffs and Former
Franchisees who are designated by asterisk as listed on Exhibit I exceed three
or twenty, respectively;


  (c) If the Court requires a material deviation from the terms of the
Settlement Agreement; or


  (d) If the number of opt-outs is eight percent (8%) or more of the total
number of Current Franchisees.


        Corporate Defendants may exercise the option to rescind this Settlement
by filing with the Court written notice of such election, with proof of service
on Class Counsel, no later than three days before the Fairness Hearing date set
by the Court. Class Counsel has the right to be heard by the Court in opposition
to Corporate Defendants’ attempt to exercise their option.

-36-

--------------------------------------------------------------------------------

  13.2 Bankruptcy Filing by the Corporate Defendants


        The Corporate Defendants warrant that none of them have a current
intention of filing for protection under the Bankruptcy laws of the United
States and that the economic condition of all of them are stable and that all of
them are financially able to pay all sums contemplated by this Agreement. With
that understanding and representation by the Corporate Defendants, it is agreed
that if a case is commenced with respect to either Snap-on Tools or Snap-on
Credit under the United States Bankruptcy Code, or if a trustee, receiver or
conservator is appointed under any similar law, and if a final order of a court
of competent jurisdiction is entered determining that such Corporate Defendant’s
provision of benefits to Class Members pursuant to the Settlement is a
preference, voidable transfer, fraudulent transfer, or similar transaction, then
the release given and Judgment entered pursuant to this Agreement will be null
and void with respect to such Corporate Defendant.

XIV MISCELLANEOUS PROVISIONS


  14.1 Parties’ Intent To Consummate Settlement


-37-

--------------------------------------------------------------------------------

        The Parties and Counsel acknowledge that it is their intent to
consummate this Settlement as expeditiously as possible. They agree to cooperate
to the extent reasonably necessary to effectuate and implement this Agreement.

  14.2 Final and Complete Resolution


        The Parties intend this Agreement to be a final and complete resolution
of all disputes between them with respect to the Pending Litigations. This
Agreement compromises claims that are contested and will not be deemed an
admission by any Settling Party as to the merits of any claim, defense or to
whether the class could be properly certified. The Parties and Counsel agree
that the consideration provided to the Class Members and the other terms of the
Agreement were negotiated in good faith by the Parties and Counsel, and reflect
a Settlement that was reached voluntarily after consultation with competent
legal counsel.

  14.3 No Admission of Fault or Liability


        Neither this Agreement nor the Settlement, nor any act performed or
document executed pursuant to or in furtherance of this Agreement or the
Settlement is or may be deemed to be or may be used as an admission of, or
evidence of, the validity of any Released Claims, or of any wrongdoing or
liability of the Parties; or is or may be deemed to be or may be used as an
admission of, or evidence of, any fault, omission, wrongdoing or liability of
the Parties in any civil, criminal, or administrative proceeding in any court,
administrative agency or other tribunal. Defendants may file this Agreement
and/or the Judgment in any action that may be brought against them in order to
support any defense or counterclaim, including without limitation those based
upon principles of res judicata, collateral estoppel, release, good-faith
settlement, judgment bar or reduction, or any other theory of claim preclusion
or issue preclusion or similar defense or counterclaim.

-38-

--------------------------------------------------------------------------------

  14.4 Confidentiality


        All agreements made and orders entered during the course of the Pending
Litigations relating to the confidentiality of information will survive this
Agreement. In addition, Class Counsel will not distribute or contribute to any
communication that refers to Corporate Defendants for the purpose of marketing
their services and will not issue any press releases or make any other public
statement through any media, including the internet that reflects negatively
upon or disparages any Parties to this Agreement. Defendants intend to fully
exercise all remedies available to Defendants as the result of any breach of
this Paragraph.

  14.5 Exhibits Are Material


        All of the Exhibits to this Agreement are material and integral parts
hereof and are fully incorporated herein by this reference.

  14.6 Writing Required For Modification


-39-

--------------------------------------------------------------------------------

        This Agreement may be amended or modified only by a written instrument
signed by Corporate Defendants and by or on behalf of the Parties.

  14.7 Entire Agreement


        This Agreement and the Exhibits attached hereto constitute the entire
Agreement among the Parties and no representations, warranties, or inducements
have been made to any Party concerning this Agreement or its Exhibits other than
the representations, warranties and covenants covered and memorialized herein.

  14.8 Class Counsel Authorized To Take All Actions


        Class Counsel, on behalf of the Class, are expressly authorized by the
Representative Plaintiffs to take all appropriate action required or permitted
to be taken pursuant to this Agreement to effectuate its terms, and are
expressly authorized to enter into any modifications or amendments to this
Agreement that Class Counsel deems appropriate.

  14.9 Authority of All Persons Executing the Agreement


        Each counsel or other person executing this Agreement or any of its
Exhibits hereby warrants that such person has the full authority to do so.

  14.10 Counterparts


        This Agreement may be executed in one or more counterparts. All executed
counterparts and each of them will be deemed to be one and the same instruments.
A complete set of original counterparts will be filed with the Court.

-40-

--------------------------------------------------------------------------------

  14.11 Successors and Assigns


        This Agreement will be binding upon, and inure to the benefit of, the
successors and assigns of the Settling Parties.

  14.12 Court Will Retain Jurisdiction


        The Court will retain jurisdiction with respect to implementation and
enforcement of all of the terms of this Agreement, and all Parties hereto submit
to the jurisdiction of the Court for purposes of implementing and enforcing the
Settlement.

  14.13 Language Not To Be Construed Against Any PartyAs the Drafter


        None of the Settling Parties, or their respective Counsel, will be
deemed the drafter of this Agreement or its Exhibits for purposes of construing
the provisions thereof. The language in all parts of this Agreement and its
Exhibits will be interpreted according to its fair meaning, and will not be
interpreted for or against any of the Settling Parties as the drafter thereof.

  14.14 Choice of Law and Forum


        This Agreement and the Exhibits hereto will be construed and enforced in
accordance with, and governed by, the internal, substantive laws of the State of
New Jersey without giving effect to that State’s choice-of-law provisions. The
Fee Application and Allocation shall be determined in accordance with federal
law as interpreted and applied by the United States Court of Appeals, Third
Circuit and the United States Supreme Court.

-41-

--------------------------------------------------------------------------------

  14.15 Decisions in Lankart and the Florida Action Not Binding After Approval
of Settlement by the CorporateDefendants


        It is understood that various motions and decisions are currently before
the courts and arbitrators in some of the Pending Litigations.  Therefore, it is
agreed by the Parties that any decisions rendered in the Lankart Arbitration
will not disqualify Mr. Lankart as a Representative Plaintiff or as a Class
Member. The parties, after execution of the Agreement by Corporate Defendants,
will notify the AAA and Florida Second District Court of Appeals that the matter
has resolved in principle and all Pending Litigation should be stayed pending a
Final Judgment as defined in Section 2.16 of this Settlement Agreement.

  14.16 Claimant’s Tax Obligations


        It is understood that any payments to Claimants calculated pursuant to
this Settlement Agreement is the gross total due and that no State, Federal or
local withholding of taxes will be made. To the extent that form 1099s are
required to be issued as a result of this settlement, Corporate Defendants,
LECG, LLC or any entity associated with the administration of the Settlement
Agreement will issue Claimants 1099s. Each Claimant agrees to indemnify and hold
Corporate Defendants harmless for any amounts that may be assessed, levied, or
otherwise charged against the Corporate Defendants by any taxing or governmental
authority on account of any obligation such Claimants may have for State,
Federal or local income taxes pursuant to this Agreement, or on account of the
failure of the Corporate Defendant to withhold any taxes or make any
contributions or other deductions with respect to such Claimant as a result of
the settlement.

-42-

--------------------------------------------------------------------------------

        WE HEREBY AGREE TO THE TERMS, CONDITIONS, AND PROVISIONS OF THIS
AGREEMENT.

Corporate Defendants: The Representative Plaintiffs
Snap-on Incorporated
By: /s/ Jack D. Michaels By: /s/ Gerald Marks          Jack D. Michaels
         Marks & Klein, LLP          Chairman, President and Chief
         Executive Officer
Snap-on Tools Company LLC
  By: /s/ Edward B. Deutsch          McElroy, Deutsch, Mulvaney and By: /s/ Alan
T. Biland          Carpenter, LLP          Alan T. Biland          President
Snap-on Credit LLC _____________________________ Aaron Reeves
By: /s/ Joseph Burger          Joseph Burger _____________________________
         General Manager Anthony Hobby

-43-

--------------------------------------------------------------------------------

Counsel for Corporate Defendants  
By: /s/ Susan F. Marrinan _____________________________        Susan F. Marrinan
Paul Vladyka        Vice President, Secretary and        Chief Legal Officer
By: /s/ Lewis H. Goldfarb _____________________________          Lewis H.
Goldfarb Dwight Lankart          Associates, LLC          Settlement Counsel
_____________________________ Richard Fortuna
  _____________________________ Ronald DeSantis
  _____________________________ Shawn Dickmyer
  _____________________________ Scott Factor
  _____________________________ William Bradley Freeman
  _____________________________ Scott Ingenito
  _____________________________ Matt Setser


-44-

--------------------------------------------------------------------------------


EXHIBIT A


CLAIM FORM

TO FORMER FRANCHISEES: To make a claim in the above case, please select either
Option A or Option B, and complete and return the appropriate form along with
the required documentation no later than ____________, 2006.

If you select Option A, please fill out and return the attached post card. No
further documentation is required. The choice of this Option will qualify you to
receive a check for $1,000.

If you select Option B, please request the Option B Questionnaire from the
Snap-on Settlement Claim Administrator. The choice of this Option, along with
the furnishing of all required documentation, will qualify you to receive a
check in an amount not to exceed $20,000. The calculation of the amount you may
qualify for is based primarily on a formula set forth in Exhibit F.

TO CURRENT FRANCHISEES: To make a claim in the above case, please complete and
return the attached Current Franchisee Verification form, Exhibit J, no later
than ______________, 2006. This form requires that you verify that you are a
Snap-on franchisee, the date your franchise began and your weekly paid sales
average for the 52 week period ending April 12, 2006. Current franchisees may
qualify for a technology credit of up to $1,200 and a credit to their account of
up to $8,000, the latter depending on their weekly paid sales average for the 52
week period ending April 12, 2006. See Exhibit G for the formula to be applied
to calculate the amount of the credit and Exhibit H for a description of the
items eligible for the technology credit.

Return Claim Form to the following address.

  Snap-on Settlement Claim Administrator
LECG, LLC
P.O. Box _______________
_____________________________


Under Penalty of Perjury, the undersigned claimant swears that all information
and documentation submitted in support of any Claim is true. 

Signed: ___________________________________

   Dated: ___________________________________

Attachments: Exhibits F, G, H, J and Option A Postcard

--------------------------------------------------------------------------------


EXHIBIT B


EXCLUDED FRANCHISEES

  Williams, Scott
Haskins, Christopher
Stedman, Thomas
Guntrum Andrew
Gray, Cy
Townson, Keith
Smith, Sean
Newman, Rocky


--------------------------------------------------------------------------------


EXHIBIT C


NOTICE OF PENDENCY OF CLASS ACTION AND PROPOSED SETTLEMENT


THIS IS A LEGAL NOTICE. YOUR LEGAL RIGHTS ARE AFFECTED WHETHER YOU ACT OR DON’T
ACT. PLEASE READ IT CAREFULLY.

A Settlement has been reached which resolves a class action lawsuit involving
Snap-on Tools Company LLC (“Snap-on Tools”), Snap-on Credit LLC (“Snap-on
Credit), and Snap-on Incorporated, (“Incorporated”). Snap-on Tools, Snap-on
Credit, and Snap-on Incorporated are collectively referred to herein as
“Snap-on”. Snap-on has denied any wrongdoing, but has agreed to the Settlement
described below. By resolving this litigation, the Settlement enables Snap-on to
concentrate its time and resources on the execution of its forward-focused
strategies and business plans for profitable growth. This Notice summarizes the
terms of the Settlement, and tells you how to protect your rights and
participate in the Settlement. The entire Settlement Agreement is available for
review at the Office of the Clerk of the Court, United States District Court for
the District of New Jersey, M.L. King, Jr. Federal Building & U.S. Courthouse,
50 Walnut Street, Newark, New Jersey 07102.


1. THE LITIGATION

On May 16, 2006, a lawsuit entitled DeSantis et al. v. Snap-on Tools Company,
LLC; Snap-on Credit, LLC; and Snap-on Incorporated, Case No. ___________ was
filed in the United States District Court for the District of New Jersey (the
“Court”) as a class action, alleging that Snap-on engaged in unfair and
deceptive business practices (the “Litigation”). Snap-on denies any wrongdoing
whatsoever and assert that their practices and policies throughout the relevant
period were designed and intended to promote the success of its franchisees, an
objective essential to its own ability to succeed and thrive in the marketplace.

The Court did not decide in favor of Snap-on or the plaintiffs. Instead, both
sides agreed to a Settlement. By resolving this issue now, the Settlement
enables Snap-on to concentrate its time and resources on the execution of its
forward-focused strategies and business plans for profitable growth.


2. CLASS ACTIONS

In a class action, one or more persons or businesses called Class
Representatives sue on behalf of those with similar claims. All of these people
and businesses together are called a Class or Class Members. One court resolves
the issues for all Class Members, except for those who previously ask to be
excluded (opt-out) from the Class. The Class Members are the people described in
section 3 below.


3. CLASS MEMBERS

For purposes of the Settlement, the Court has preliminarily certified the Class
as all individuals or entities in the United States who, from January 1, 1998
through April 18, 2006, operated a Snap-on

  • franchise,

  • independent dealership, or

  • conversion franchise.


--------------------------------------------------------------------------------


4. EXCEPTIONS TO THE CLASS

The following persons are excluded from the Class:

  • Snap-on trial franchisees,

  • employees or independent contractors of Class members,

  • persons who have asserted a claim against Snap-on and were represented by
counsel which resulted in a signed settlement agreement, judgment or arbitration
award,

  • franchisees not represented by counsel against whom an arbitration award or
a default judgment was entered in favor of Snap-on, and

  • certain franchisees identified in the Settlement Agreement.



5. CLAIM FORMS

If you are a Class member and Former Franchisee, to make a claim for
compensation under Option A of the Settlement Agreement you must complete the
attached Claim Form, and send it along with any additional information required
by the form by regular or express mail to the address listed on the Claim Form.
If you elect Option A and properly complete the Claim Form you will receive a
check for $1,000. To make a claim under Option B of the Settlement Agreement you
must request an Option B Claim Form from the Class Action Settlement Claims
Administrator at the address listed in this Notice. Whether you choose Option A
or Option B, the completed Claim Form must be received by
_________________________. If you elect Option B you will be eligible to receive
an amount not to exceed $20,000.

If you are a Class member and Current Franchisee, to make a claim in the above
case, you must complete the attached Claim Form, and send it, along with any
additional information required by the Form, by regular or express mail to the
address listed on the Claim Form. The Claim Form must be received by
_________________. If the Court approves the Settlement and the judgment is not
appealed, you will receive the compensation provided for in this Settlement
within 90 days of expiration of any time for appeal.


6. SETTLEMENT BENEFITS

To settle the allegations in the Litigation, Snap-on has agreed to provide Class
members with the benefits described below. For a detailed explanation of the
Settlement Benefits you should obtain the Settlement Agreement in the manner
described herein.

Current franchisees who are Class members will receive from Snap-on Tools a
credit to the accounts of such franchisees in an amount up to $9,200. Snap-on
Tools will also make several changes in its business practices intended to
benefit current and future franchisees and to enhance franchisee prospects for
success.

Former franchisees who are Class members, will receive monetary compensation
from Snap-on Tools according to a formula set forth in the Settlement. If you
select benefits under Option A you will receive a check for $1,000. If you
qualify for benefits under Option B you may receive an amount not to exceed
$20,000. Snap-on Tools and/or Snap-on Credit will also forgive certain debt
outstanding at the time of the former franchisees’ termination whether you
choose Option A or Option B.


7. FORFEITURE OF RIGHTS

If the Court approves the Settlement, it will enter a judgment dismissing the
Litigation with prejudice as to all Class members and releasing all claims they
may have against Snap-on, including their affiliates and personnel, arising from
the practices alleged in the Litigation. (A complete description of these
released claims is set forth in the parties’ Settlement Agreement. This means
that Class members will be barred from bringing their own lawsuits for recovery
on any such claims.

--------------------------------------------------------------------------------


8. ATTORNEY’S FEES

Plaintiffs’ counsel in this and related cases in other states have pursued these
matters on an entirely contingent basis, and have not received any compensation
for their services or any reimbursement of their out-of-pocket expenses from the
inception of the Litigation. Plaintiffs’ counsel commenced work on this
Litigation in May, 2003 and has worked several thousands of hours to help
effectuate this Settlement. As part of the Settlement, Plaintiffs’ counsel will
apply for attorneys’ fees in an amount not to exceed $13,000,000 and
reimbursement of their costs and expenses. In addition, Plaintiffs’ counsel will
ask the Court to award a $50,000 incentive payment to each of the Class
representatives, or named plaintiffs, in recognition of the time, effort, and
risks they undertook in pursuing the lawsuit, and in obtaining the benefits
conferred on the Class by the Settlement.

Any award of attorneys’ fees and expenses or incentive awards to the named
plaintiffs will not reduce the value of benefits provided to the Class under the
Settlement, and will be paid separately by Snap-on. Under no circumstances will
you be required to pay any attorneys’ fee or costs as a consequence of your
decision to participate in the Settlement.


9. EXCLUSIONS FROM THE CLASS

If you meet the Class definition but choose to exclude yourself from the class
and do not want to be barred from bringing your own lawsuit on such claims, you
must validly and timely request exclusion from the class, as set forth below.

You do not have to take part in the Settlement or be a Class member. This is
called “excluding” yourself or “opting-out”. To exclude yourself, you must send
a signed Request for Exclusion to the Snap-on Settlement Claims Administrator,
LECG, P.O. Box ______________________ so that it is received on or before
__________. If you submit a valid and timely Request for Exclusion, you will not
participate in the Settlement. You will not be bound by the judgment dismissing
the Litigation with prejudice, and your claims will not be released nor will
Snap-on claims against you be released. If you exclude yourself, you cannot get
any benefits from the Settlement and you cannot tell the Court you don’t like
the Settlement (which is called “objecting”). If you request to opt-out you must
sign the following statement:

  I understand that I am requesting to be excluded from the Class Settlement and
that by opting out, I will receive no benefit under the Class Settlement. I
further understand that if I am excluded from the Class Settlement, I may bring
a separate legal action, on my own behalf, but I may receive nothing or less
than what I would have received if I had filed a claim for benefits under the
Settlement of this case. I also understand that to the extent I would be
released under this Settlement, if I opt out, Snap-on Tools and/or Snap-on
Credit have the right to file a claim against me for such matters as debts that
may be alleged by them to be due and owing by me to either or both of them. I
understand that it is Defendants’ belief that Class Counsel’s advocating
approval of this Settlement Agreement creates a conflict with those of their
current clients who elect to opt out of or object to the Settlement, if any. I
also understand Class Counsel believe they may have a conflict but also believe
they may have an ethical obligation that is informed by R.P.C. 5.6(b) to
continue to offer their services in representing these current clients. I
further understand that Defendants will seek to disqualify Class Counsel from
their representation of such clients.


--------------------------------------------------------------------------------


10. OBJECTING

If you are a Class member and do not exclude yourself, you can tell the Court
you don’t like the Settlement or some part of it. This is called objecting to
the Settlement and the Court will consider your views. To do so, you must file
your objection with the Court and send copies by regular or express mail to the
Snap-on Class Action Settlement Claims Administrator, LECG, at
_______________________________________ so that it is received on or before
__________. Your written objection must include (1) your name, address, and
telephone number; (2) a statement of your views regarding the settlement; (3)
any supporting documentation you wish to submit; and (4) a reference to this
Litigation. If you wish to appear and present your objection orally at the
Fairness Hearing, your written objection must contain a notice that you intend
to appear and be heard, a statement of the positions you intend to present at
the hearing and any supporting arguments. You may, but need not, appear in the
Litigation through your own counsel. If you do so, you will be responsible for
your own attorneys’ fees and expenses. You may also comment in support of the
Settlement by following the same procedure set forth above.


11. FAIRNESS HEARING

A hearing will be held on ___________ before the Honorable __________ of the
United States District Court for the District of New Jersey. The purpose of the
hearing will be to determine (a) whether the proposed settlement should be
approved as fair, reasonable and adequate; (b) whether the application by
Plaintiffs’ counsel for an award of attorneys’ fees and expenses should be
granted; and (c) whether the Litigation and Class members’ claims should be
dismissed with prejudice pursuant to the Settlement. The Court, in the exercise
of its discretion, may defer consideration of the application of Plaintiffs’
Counsel for an award of attorneys’ fees and expenses until the conclusion of the
period for Class Members to file claims. The Court may decide to adjourn or
continue the Fairness Hearing without further notice to the Class. You may
attend the hearing if you wish, but are not required to do so to participate in
the Settlement.


12. TAX CONSIDERATIONS

All Class Members are urged to consult with their tax advisors to determine the
particular tax consequences to them (including the application and effect of
federal, state, and local income and other tax laws) of the Settlement. Nothing
contained in this Notice or the Settlement Agreement shall constitute the
provision of any tax advice and neither the representative Plaintiffs (the
Defendants) nor Counsel are providing or making, and shall not be deemed to have
provided any advice or made any representations as to any tax consequences with
respect to any Class Member.


13. ADDITIONAL DETAILS

You can get more information about this Settlement by contacting the Snap-on
Settlement Claim Administrator, LECG at the address set forth above or at the
following telephone number _________________. Complete copies of the Settlement
Agreement and all other pleadings and papers filed in the Litigation are
available to you for inspection and copying, during regular business hours, at
the Office of the Clerk of the Court, United States District Court for the
District of New Jersey, _______________________________. Please do not contact
the Court regarding this Notice.


DATED: ___________________, 2006

By Order of the United States District Court for the District of New Jersey.

--------------------------------------------------------------------------------


EXHIBIT D


NOTICE ORDER

McELROY, DEUTSCH, MULVANEY & CARPENTER, LLP
1300 Mt. Kemble Avenue
P.O. Box 2075
Morristown, New Jersey 07962-2075
(973) 993-8100
Ronald J. Riccio, Esq.
Donna duBeth Gardiner, Esq.

MARKS & KLEIN, LLP
63 Riverside Avenue
Red Bank NJ 07701
(732) 747-7100
Gerald A. Marks, Esq.
Justin Klein, Esq.

Attorneys for Plaintiffs


IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY


--------------------------------------------------------------------------------

RONALD DESANTIS, MATT SETSER, SHAWN DICKMYER, WILLIAM   BRADLEY FREEMAN, SCOTT
FACTOR,SCOTT INGENITO, AARON Civil Action REEVES, ANTHONY HOBBY, DWIGHT LANKART,
RICHARD FORTUNA,and PAUL VLADYKA, Civil Action No.                           On
behalf of themselves and others similarly situated, ORDER GRANTING PRELIMINARY
                           Plaintiffs, APPROVAL OF SETTLEMENT AND PROVIDING
CLASS NOTICE vs
SNAP-ON TOOLS COMPANY, LLC,
SNAP-ON CREDIT LLC, and SNAP-ON INCORPORATED,
                           Defendants

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        WHEREAS, on May ____, 2006, the Class Representative plaintiffs, Ronald
DeSantis, Matt Setser, Shawn Dickmyer, William Bradley Freeman, Scott Factor,
Scott Ingenito Aaron Reeves, Anthony Hobby, Dwight Lankart, Richard Fortuna and
Paul Vladyka, (collectively “Plaintiffs”), on behalf of themselves and others
similarly situated, filed a Class Action Complaint against defendants Snap-On
Tools Company, LLC, Snap-On Credit LLC, and Snap-on Incorporated (collectively
“Defendants”);

        WHEREAS, on May ___________, Plaintiffs entered into a settlement
agreement (the “Settlement Agreement”) with Defendants providing for settlement
of the class action claims asserted in Plaintiffs’ Complaint. The Settlement
Agreement and Exhibits thereto is attached hereto as Exhibit A;

        WHEREAS, Plaintiffs have moved for, and Defendants have not objected to,
entry of this Preliminary Approval of Settlement Order, inter alia, (i)
certifying a class for settlement purposes only and approving Plaintiffs’
definition of the Settlement Class; (ii) approving the Settlement as fair,
reasonable, and adequate; (iii) establishing a procedure for Notice to Class
Members and filing objections to the Settlement; (iv) establishing a procedure
for opt-outs; and (v) scheduling a hearing for final approval of the Settlement
Agreement;

--------------------------------------------------------------------------------

        NOW, THEREFORE, after due consideration and upon a showing of good and
sufficient cause for the entry of this Order

        IT IS, ON THIS _____ day of ___________, 2006, ORDERED:

        1.        This Order incorporates by reference the definitions contained
in the Settlement Agreement.

        2.        The Court hereby certifies, for the purposes of settlement
only, pursuant to Fed.R.Civ.P. 23(a) and 23(b)(3), the definition of the class
that is contained in the Settlement Agreement which definition is incorporated
herein by reference and made a part hereof.

        3.        The Court finds that the Settlement Agreement is preliminarily
approved as fair, reasonable and adequate.

        4.        A hearing (the “Fairness Hearing”) shall be held before this
Court on ______________, 2006, at _________, to determine, inter alia, whether
(i) the proposed Class should be finally certified for settlement purposes; (ii)
the Settlement Agreement is fair, reasonable, and adequate and should be
approved by the Court; (iii) a Final Judgment should be entered approving the
Settlement Agreement in all respects; and (iv) to approve the request of Class
Counsel for the payment of and allocation among Class Counsel of attorneys fees
and reimbursement of expenses.

--------------------------------------------------------------------------------

        5.        The Defendants shall cause the Notice, attached to the
Settlement Agreement as Exhibit C, to be provided in accordance with the
Settlement Agreement.

        6.        Any interested person permitted by the Court may appear at the
Fairness Hearing to show cause why the Settlement Agreement should or should not
be approved as fair, reasonable, and adequate; provided, however, that the Court
shall not permit any person to be heard or entitled to contest the approval of
the terms and conditions of the Settlement Agreement, unless that person has
complied with the applicable provisions of the Settlement Agreement and has (i)
served written objections and copies of any supporting papers and briefs so that
they are received no later than ___________, 2006, upon counsel below:

  McELROY, DEUTSCH, MULVANEY & CARPENTER, LLP
1300 Mt. Kemble Avenue
P.O. Box 2075
Morristown, New Jersey 07962-2075
(973) 993-8100
Edward B. Deutsch, Esq.
Ronald J. Riccio, Esq.
Donna duBeth Gardiner, Esq.


  MARKS & KLEIN, LLP
63 Riverside Avenue
Red Bank NJ 07701
(732) 747-7100
Gerald A. Marks, Esq.
Justin Klein, Esq.


--------------------------------------------------------------------------------

  Lew Goldfarb Associates, LLC
875 Third Avenue, Suite 2710
New York, New York 10022
Attorneys for Defendants


  Snap-on Incorporated
2801 - 80th Street
Kenosha, Wisconsin 53143
(262) 656-5550
Susan F. Marrinan
Chief Legal Officer


and (ii) has filed said objections, papers, and briefs, showing proof of service
upon said counsel with the Clerk of the United States District Court for the
District of New Jersey, on or before the same date. Any Class Member who does
not submit an objection in the manner provided above shall be deemed to have
waived any objection to the Settlement Agreement and shall forever be foreclosed
from making any objection to class certification, to the fairness, adequacy or
reasonableness of the Settlement, and to any attorneys’ fees and reimbursements,
including the allocation thereof, that is approved by the Court.

        7.        All memoranda, affidavits, declarations and other evidence to
be submitted in support of the request for final approval of the Settlement
Agreement and Class Counsel’s request for final approval of attorneys’ fees,
costs and reimbursement of expenses, including the allocation thereof, shall be
filed on or before _____________________, 2006.

--------------------------------------------------------------------------------

        8.        The Court expressly reserves the right to adjourn the Fairness
Hearing from time to time without further notice, other than to counsel of
record, and to approve the Settlement Agreement and request for approval of
attorneys’ fees and expenses, including the allocation thereof, at or after the
originally scheduled Fairness Hearing.

        9.        This Order shall not be construed or deemed to be a finding by
this Court or evidence of a presumption, implication, concession, or admission
by Defendants concerning (i) any liability, fault, or wrongdoing by Defendants;
or (ii) the appropriateness of class certification for any purposes other than
settlement. If the Settlement Agreement is not approved or consummated for any
reason whatsoever, the Settlement Agreement and all proceedings had in
connection therewith shall be without prejudice to the status quo ante rights of
the Parties to this Litigation. In that event, this Order shall be vacated, the
class certification shall be dissolved ab initio, and all of the status quo ante
rights of the Parties shall be restored including, but not limited to,
Defendants’ rights to oppose certification of a class and/or the merits of
Plaintiffs’ claims on any grounds, legal or equitable.

--------------------------------------------------------------------------------

  SO ORDERED


  ____________________________
U.S.D.J.


--------------------------------------------------------------------------------


EXHIBIT E


OPTION B — QUESTIONAIRE

Please provide the following information regarding your experience as a Snap-on
Tools franchisee:

  1. Indicate the Dealer number for which the questionnaire is completed.


  2. On what dates did your franchise begin and end?


  3. What amount, if any, were you billed or told you owed to Snap-on Tools
and/or Snap-on Credit after your termination?


  4. Did you turn in your entire inventory at the time of check in? If not, what
was the value, at Dealer Cost, of the inventory you retained?


  5. Did you sell any Snap-on products after the termination of your franchise?
Describe type of product and the amount


  6. Did you sign a release of claims against Snap-on Tools?


  7. What were your average weekly paid sales during the last two years of your
franchise? Please provide a copy of your Federal Income Tax Returns for the
final two years of your franchise(s).


  8. Were you ever an employee of Snap-on Tools at any time before or after your
franchise terminated? If so, what were your dates of employment?


  9. Was your franchise(s) terminated involuntarily?


  10. What were the reasons for the termination of your franchise?


  11. To the extent available, provide evidence of your termination if it
occurred after January 1, 2006 and prior to April 18, 2006.


  12. Indicate whether you fully remitted all monies collected from customers
for debts owed to Corporate Defendants.


Corporate Defendants reserve the right to request documentary corroboration for
responses requested on this claim form.

Under Penalty of Perjury, the undersigned claimant swears that all information
and documentation submitted in support of any Claim is true. 

--------------------------------------------------------------------------------

Signed: ___________________________________

   Dated: ___________________________________

--------------------------------------------------------------------------------


EXHIBIT F

Settlement Payout Formula for Former Franchisees selecting Option B

For Former Franchisees selecting Option B, the Franchisee will be required to
complete the Option B questionnaire, detailing certain information and the
payout will be calculated as follows:

ADD OR SUBTRACT EACH OF THE FOLLOWING COMPONENTS IN THE FOLLOWING ORDER:

1) Add Paid Sales Component:

  $8,000 if Franchisee Weekly Paid Sales Average during final 24 months was less
    than or equal to $3,000 (if Franchisee for less than 24 months, the
    calculation is adjusted to be the total Paid Sales divided by the total
Weeks
    Worked)


  $6,000 if Franchisee Weekly Paid Sales Average during final 24 months
    was greater than $3,000 but less than or equal to $5,000


  $4,000 if Franchisee Weekly Paid Sales Average during final 24 months was
    greater than $5,000 but less than or equal to $6,500


  $0 if Franchisee Weekly Paid Sales Average during final 24 months was
    greater than $6,500


2) Add Years of Service Component:

  $12,000 if Franchisee for period less than or equal to 2 years


  $ 10,000 if Franchisee for period greater than 2 years but less than or equal
    to 5 years


  $ 8,000 if Franchisee for period greater than 5 years but less than or equal
    to 10 years


  $ 4,000 if Franchisee for period over 10 years


--------------------------------------------------------------------------------

3) Reduce by Employment Component:

  If Franchisee is currently employed by Snap-on, apply a 90% reduction in all
Component payments.


  If Franchisee terminated and became an employee, but is no longer an employee,
apply a 50% reduction in all Component payments.


4) Reduce by the uncollected amount (before debt forgiveness under this
Agreement) owed to Snap-on Tools and Snap-on Credit together (the “Former
Franchisee Loss Component”)

  If Former Franchisee Loss less than or equal to $5,000, no reduction.


  If Former Franchisee Loss greater than $5,000 but less than or equal to
$30,000, apply a 20% reduction in all Component payments.


  If Former Franchisee Loss greater than $30,000 but less than or equal to
$50,000, apply a 40% reduction in all Component payments.


  If Former Franchisee Loss greater than $50,000 but less than or equal to
$90,000, apply a 60% reduction in all Component payments.


  If Former Franchisee Loss was over $90,000, apply a 95% reduction in all
Component payments.


5) Reduce by Release Agreement Component:

  If Former Franchisee signed a release, apply a 60% reduction to the aggregate
amount calculated from Items 1 through 4.


Example

Franchisee terminated the franchise after 3 years with a Weekly Paid Sales
Average of $3,500 and a Former Franchisee Loss of $10,000. Franchisee also
signed a Release Agreement. Franchisee was never an employee of Snap-on.

$6,000 (Paid Sales Component) + $10,000 (Years of Service Component) = $16,000
less 20% (Former Franchisee Loss Component) = $12,800 less 60% (Release
Agreement Component) = $5,120 Final Payment.

--------------------------------------------------------------------------------


EXHIBIT G


SETTLEMENT PAYOUT FORMULA FOR CURRENT FRANCHISEES

The following amount will be processed as a statement credit for each franchise
operated under a separate Franchise Agreement based on the weekly average paid
sales (excluding paid sales applicable to a second van) for a 52 week period
ended April 12, 2006 or if the franchise has not been operated for 52 weeks as
of April 12, 2006, the entire period of operation through April 12, 2006, the
calculation is adjusted to be the total Paid Sales divided by the total Weeks
Worked:

  $8,000 if Current Franchisee’s Weekly Paid Sales Average was less than $3,000


  $6,000 if Current Franchisee's Weekly Paid Sales Average was greater than
    $3,000 but less than $5,000


  $4,000 if Current Franchisee Weekly Paid Sales Average was greater than $5,000
    but less than $6,500


  $0 if Current Franchisee’s Weekly Paid Sales Average was greater than
    $6,500


--------------------------------------------------------------------------------


EXHIBIT H
TECHNOLOGY CREDIT

Product

--------------------------------------------------------------------------------

Equipment or Software

--------------------------------------------------------------------------------

Price

--------------------------------------------------------------------------------

Snap-on Purchase/Lease
Channels

--------------------------------------------------------------------------------

Notes

--------------------------------------------------------------------------------


Computer Dell 610 Laptop Computer $1,800 www.dell.com/snapon   Software Intuit
QuickBooks Pro Version, 2006    $300 Local retailer or web sites
Power 600 watt true sign wave/AC inverter    $550 Lynch Display Vehicles
Accessory Topaz SigLite SL electronic      $55 Snap-on Credit This price goes up
to signature pad $150 per pad after the initial launch quantity of 4,000 this
year.
Printer Laser Printer, HP 1020    $179 Local retailer or web sites
Wireless Wireless Data Service Plan (up to 2 $60/mo Local retailer or web sites
Network years) with Verizon, Cingular or Sprint
Accessory External Antenna for Wireless      $60 Through wireless provider
Service

--------------------------------------------------------------------------------


EXHIBIT I
FORMER FRANCHISEES REPRESENTED BY COUNSEL ON OR BEFORE APRIL 18, 2006

1. Acevedo, Steven* 49. Jones, Randy* 2. Attardi, Gino H* 50. Ketcheside, Justin
D* 3. Bagarella, Robert C* 51. Kretchmer, Frederick M “Mickey”* 4. Baker, Kevin*
52. Kuhn, Hebert* 5. Barnes, Michael 53. Lagnese, Anthony* 6. Barnes, Tim 54.
Larocca, Michael* 7. Barrett, Robert S* 55. Leto, Gary J* 8. Barrios, Bernard*
56. Leuis, Michael* 9. Bell, Alan J* 57. Ligato, Joseph* 10. Blank, Richard* 58.
Lightsey, Lloyd* 11. Bly, Oran M* 59. Lockett, Kevin D* 12. Boswell, Gary D 60.
Littlejohn, Perry 13. Canaveral Luis 61. MacMurdo, David L* 14. Canetti, Darin*
62. Markey Jr., Phillip* 15. Catrini, Richard J* 63. Markwood III, Paul W 16.
Cerezola, Larry* 64. Marron, Michael* 17. Coccaro, Nicholas J* 65. Masui, Tucker
M* 18. Cockcroft, Robert M* 66. McCoy, Patrick L* 19. Cox Thomas L* 67. Mihalik,
Andrew* 20. Crist, John* 68. More, Gary* 21. Cusack, Corey B* 69. Nieven, Robert
R* 22. Dahn, Brian* 70. Ortiz, Ismael* 23. Defendini, Felix L* 71. Ott, Kevin*
24. Einecker, Gregory S* 72. Paulsen, Bryant A* 25. Fain, James M* 73. Pessolano
Jr., James* 26. Farmer, Bill J* 74. Pires, Louis* 27. Geiger, Mark* 75. Randall,
Karl* 28. Geisel, Timothy* 76. Robinson, Stephen T* 29. Gerber, Mitchell L* 77.
Rowley, Michael 30. Ginter, Dan 78. Salacinski, Stephen J* 31. Goldman, Robert
M* 79. Savoia, Anthony* 32. Grady, Jon P 80. Schena, Phillip* 33. Griswold, Adam
F* 81. Smith, Lee 34. Guge, Kenneth L 82. Smith, Patrick D* 35. Hannum, Darren
L* 83. Spanner, James R 36. Harker, Lance G* 84. Stotz, John* 37. Harris, James
M* 85. Sullivan, William J* 38. Hasher, Alan* 86. Suter, James* 39. Hass, Jr.
Donald W* 87. Tindell, David 40. Hayden, Kenneth J* 88. Trozzi, Gustavo* 41.
Hayes, Robin 89. Wadsworth, Larry T* 42. Hebert, Andrew A* 90. Walls, Ronald*
43. Hill, Charles M* 91. Wilkes, Jeff* 44. Howell, Honathan T* 92. Wilkinson
Jr., Warren “Leroy”* 45. Ingles, Anthony J* 93. Williams, Bryan R* 46. Jackson,
Mark “Stephen”* 94. Wootton, Craig* 47. Janickas, Jeffrey* 48. Jasper, John R

--------------------------------------------------------------------------------


EXHIBIT J


CURRENT FRANCHISEE VERIFICATION FORM

Complete a separate form for each franchise you have.

Indicate your Dealer number ___________.

You understand that the appropriate credit to your statement will be calculated
from the paid sales information in the records of Snap-on Tools Company LLC.

Enclosed is the documentation supporting the expenses incurred that qualify for
the technology credit.

By signing below you certify that you were operating a franchise under the
foregoing Dealer number as of April 30, 2006.

Under Penalty of Perjury, the undersigned claimant swears that all information
and documentation submitted in support of any Claim is true. 


SIGNED: ___________________________________

   Dated: ___________________________________

_______________________________________